                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT
                                  OF MISSOURI
                         WESTERN DISTRICT – KANSAS CITY

TAMMY RICHARDS                    )
                                  )
              PLAINTIFF,          )
                                  )
DAVID RICHARDS                    )
                                  )
              PLAINTIFF.          )
                                  )
vs.                               )                         Case Number: ________________
                                  )
ALLY FINANCIAL, INC.,             )
SYNCHRONY BANK                    )
(a/k/a, SYNCHRONY FINANCIAL)      )
COMENITY BANK, ACIMA CREDIT,      )
LLC, KANSAS COUNSELORS, INC.,     )
UNITED CONSUMERS CREDIT UNION, )
EQUIFAX INFORMATION               )
SERVICES, LLC, TRANS UNION, LLC., )
AND EXPERIAN INFORMATION          )
SOLUTIONS, INC.                   )
                                  )
        Defendants.               )

                                          PETITION

       COMES NOW Plaintiffs, by and through counsel, and for their Petition against

Defendants states as follows:

                                       JURISDICTION
   1. This is an action for statutory damages brought by individual consumers against the
       Defendants for violations of the Fair Credit Reporting Act (hereafter FCRA) 15 U.S.C. §
       1681 et seq. and for violations of the Fair Debt Collections Practices Act, 15 U.S.C. §1692
       et. seq. (hereinafter FDCPA).
   2. The jurisdiction of this Court is conferred by 15 U.S.C. § 1681(p) and 28 U.S.C. §1331.
   3. Venue lies properly in this district pursuant to 28 U.S.C. § 1391(b).
   4. Plaintiff Tammy Richards (hereinafter “T Richards”) is a natural person currently residing
       in Jackson County, Missouri.
   5. Plaintiff T Richards is a consumer within the meaning of the FDCPA and FCRA.


                                                1
         Case 4:19-cv-00473-GAF Document 1 Filed 06/18/19 Page 1 of 21
6. The alleged debt owed to T Richards arises out of consumer, family and household
   transactions.
7. Plaintiff David Richards (hereinafter “D Richards”) is a natural person currently residing
   in Jackson County, Missouri.
8. Plaintiff D Richards is a consumer within the meaning of the FDCPA and FCRA.
9. The alleged debt owed to D Richards arises out of consumer, family and household
   transactions.
                                             PARTIES
10. Defendant Equifax Information Service, LLC (hereinafter referred to as “Equifax”) is a
   corporation with its principal place of business in Atlanta, GA.
11. At all times re relevant hereto, Defendant Equifax was and is engaged in the business of
   credit reporting, all within Missouri.
12. Defendant Equifax is a “consumer reporting agency” as defined in 15 U.S.C. §1681(f)

   and is engaged in the business of assembling, evaluating, and disbursing information

   concerning consumers for the purpose of furnishing credit reports, as defined in 15

   U.S.C. §1681(d) to third-parties.

13. Defendant Trans Union, LLC (hereinafter referred to as “Trans Union”) is a corporation

   with its principal place of business in Chicago, IL.

14. Defendant Trans Union is a “consumer reporting agency” as defined in 15 U.S.C.

   §1681(f) and is engaged in the business of assembling, evaluating, and disbursing

   information concerning consumers for the purpose of furnishing credit reports, as defined

   in 15 U.S.C. §1681(d) to third-parties.

15. Defendant Experian Information Solutions, Inc. (hereinafter referred to as “Experian”) is

   a corporation with its principal place of business in Costa Mesa, CA.

16. Defendant Experian is a “consumer reporting agency” as defined in 15 U.S.C. §1681(f)

   and is engaged in the business of assembling, evaluating, and disbursing information




                                             2
     Case 4:19-cv-00473-GAF Document 1 Filed 06/18/19 Page 2 of 21
   concerning consumers for the purpose of furnishing credit reports as defined in 15 U.S.C.

   §1681(d) to third parties.

17. Defendant Ally Financial, Inc. (hereinafter referred to as “Ally”) is a Delaware corporation

   and at all times relevant, registered to do business in Missouri.

18. Ally is in the business of collecting debts and alleged debts and is engaged in the business

   of consumer debt collection using the mail and telephone extending to and within the state

   of Missouri.

19. Defendant Ally is a “debt collector” as defined by the FDCPA. 15 U.S.C. §1692a(6).

20. Defendant Ally is a credit furnisher as defined by the FCRA.

21. Defendant Synchrony Bank (a/ka/ Synchrony Financial) (hereinafter referred to as

   “Synchrony”) is a Delaware corporation and at all times relevant, registered to do business

   in Missouri.

22. Synchrony is in the business of collecting debts and alleged debts and is engaged in the

   business of consumer debt collection using the mail and telephone extending to and within

   the state of Missouri.

23. Defendant Synchrony is a “debt collector” as defined by the FDCPA. 15 U.S.C. §1692a(6).

24. Defendant Synchrony is a credit furnisher as defined by the FCRA.

25. Defendant Comenity Bank (hereinafter referred to as “Comenity”) is a Delaware

   corporation and at all times relevant, registered to do business in Missouri.

26. Comenity is in the business of collecting debts and alleged debts and is engaged in the

   business of consumer debt collection using the mail and telephone extending to and within

   the state of Missouri.

27. Defendant Comenity is a “debt collector” as defined by the FDCPA. 15 U.S.C. §1692a(6).

28. Defendant Comenity is a credit furnisher as defined by the FCRA.



                                             3
     Case 4:19-cv-00473-GAF Document 1 Filed 06/18/19 Page 3 of 21
29. Defendant ACIMA Credit (hereinafter referred to as “ACIMA”) is a Missouri corporation

   organized under the laws of the State of Missouri and at all times relevant, registered to do

   business in Missouri.

30. ACIMA is in the business of collecting debts and alleged debts and is engaged in the

   business of consumer debt collection using the mail and telephone extending to and within

   the state of Missouri.

31. Defendant ACIMA is a “debt collector” as defined by the FDCPA. 15 U.S.C. §1692a(6).

32. Defendant ACIMA is a credit furnisher as defined by the FCRA.

33. Defendant Kansas Counselors, Inc. (hereinafter referred to as “KCI”) is a Kansas

   corporation duly organized and existing under the laws of the State of Kansas.

34. At all times relevant hereto, Defendant KCI was and is engaged in the business of consumer

   debt collection using the mail and telephone extending to and within the state of Missouri.

35. Defendant KCI is a “debt collector” as defined by the FDCPA. 15 U.S.C. §1692a(6).

36. Defendant United Consumers Credit Union (hereinafter referred to as “UCCU”) is a

   Missouri corporation duly organized and existing under the laws of the State of Missouri.

37. Defendant UCCU is a credit furnisher as defined by the FCRA.

                                              FACTS
38. In or around March 2019, Plaintiffs obtained copies of their credit reports from Defendants

   Equifax, Trans Union and Experian.

39. Plaintiffs found a multitude of inaccurate information in all three of these credit reports.

40. Based on these reports, Plaintiffs initiated several disputes regarding the accuracy and

   legitimacy of numerous items contained in these reports.

41. Plaintiffs T and D Richards disputed the following accounts with Defendants Equifax,

   Trans Union, and Experian:

       a. Tradeline XXX with Defendant Ally


                                              4
      Case 4:19-cv-00473-GAF Document 1 Filed 06/18/19 Page 4 of 21
                i. The amount alleged due and owing has been erroneously reported for

                     several months.

               ii. Plaintiff disputed this with Defendants to get an accounting of the amount

                     owed from Defendant Ally.

42. Plaintiff T Richards disputed the following with Defendants Equifax, Trans Union, and

   Experian

       a. Tradeline XXX with Defendant Synchrony (JC Penny)

                i. This account has erroneously been reporting as having several months of

                     late pays that is inaccurate

               ii. Plaintiff disputed this with Defendant to get an accounting of the amount

                     owed from Defendant Synchrony (JC Penny).

       b. Tradeline XXX with Defendant Comenity (Kays)

                i.    This account has erroneously been reporting as having several months of

                      late pays that is inaccurate

               ii.    Plaintiff disputed this with Defendant to get an accounting of the amount

                      owed from Defendant Comenity (Kays).

       c. Tradeline XXX and XXXX with Defendant Comenity Bank (Victoria Secret)

              iii.    This account has erroneously been reporting as having several months of

                      late pays that is inaccurate

              iv.     Plaintiff disputed this with Defendant to get an accounting of the amount

                      owed from Defendant Comenity (Victoria Secret).

43. Tradeline XXX with Defendant KCI was erroneously verified as accurate by Defendant

   Equifax despite Plaintiff’s satisfaction of this account.

44. Plaintiff disputed this account with at least Defendant Equifax to get a confirmation of



                                                5
     Case 4:19-cv-00473-GAF Document 1 Filed 06/18/19 Page 5 of 21
   payments sent to Defendant KCI only to be verified as accurate with no proof.

45. Plaintiff T Richards paid off account XXX with Defendant ACIMA only to have them

   begin harassing them for more money after they were paid off.

46. Defendant ACIMA was told by Plaintiff that they were already paid off and Defendant

   ACIMA couldn’t explain why there was an error in the accounting.

47. ACIMA directed Plaintiff to continue to pay on the already satisfied account anyway.

48. Plaintiff D Richards disputed the following accounts with Defendants Equifax, Trans

   Union and Experian:

       a. Tradelines ending in *** with Defendant Synchrony (score rewards)

              v.     This account has erroneously been reporting as having several months of

                     late pays that is inaccurate

              vi.    Plaintiff disputed this with Defendants to get an accounting of the amount

                     owed from Defendant Synchrony (score rewards).

       b. Tradeline ******* with Defendant Synchrony (care credit).

               i. Plaintiff has no recollection of an account with this collector and disputed

                    this account with Defendants in order to get some verification of this

                    account ownership.

              ii. This account was unsubstantiated with any proof from Defendant

                    Synchrony yet continued to be reported by Defendants Equifax, Trans

                    Union and Experian.

       c. Tradelines *******, ******* with KCI (also reported as St. Mary’s Medical

           Center on some reports)

               i.    Plaintiff has no recollection of any accounts with this creditor as he has

                     no outstanding medical balances with any hospital.



                                              6
     Case 4:19-cv-00473-GAF Document 1 Filed 06/18/19 Page 6 of 21
               ii.    Plaintiff disputed this account with Defendants in order to get some

                      verification of this account ownership.

              iii.    This account was unsubstantiated with any proof from Defendant KCI or

                      St. Mary’s yet continued to be reported by Defendants Equifax, Trans

                      Union and Experian.

              iv.     All these tradelines were erroneously verified as accurate.

       d. Tradelines **************** and XXX*************UCCU.

                i. Plaintiff’s only accounts with Defendants were several years ago which

                     should be past the statute of limitations for reporting.

               ii. One of the accounts with Defendant UCCU is reporting inaccurate dates,

                     amounts owed and other erroneous account information.

              iii. Plaintiff disputed this account with Defendants in order to get some

                     verification of the alleged account and amounts owed.

              iv. This account was unsubstantiated with any proof from Defendant UCCU or

                     yet continued to be reported by Defendants Equifax, Trans Union and

                     Experian.

               v. All these tradelines were erroneously verified as accurate.

49. Defendant collection agencies and/or credit furnishers were also are adding unauthorized

   fees, interest and/or penalties to the accounts.

50. All the information both Plaintiffs disputed is inaccurate information.

51. Defendant Equifax refused to remove these same accounts.

52. When Defendants Equifax, Trans Union and Experian received each written dispute

   from Plaintiff they forwarded notice to all credit furnisher Defendants.




                                                7
     Case 4:19-cv-00473-GAF Document 1 Filed 06/18/19 Page 7 of 21
53. Every time Defendant credit furnishers received notice of the dispute from Equifax,

   Experian and/or TransUnion they either failed to respond or provided back incorrect,

   incomplete inaccurate information as a result of their limited or non-existent

   investigation.

54. Accordingly, where applicable, all Defendants responded back to Plaintiff's numerous

   disputes, that they have verified the accounts.

55. All Defendants have wrongfully verified the derogatory accounts since Plaintiff's initial

   FCRA dispute.

56. All Defendants have continued to report and maintain this derogatory and inaccurate

   information related to Plaintiffs credit history and said derogatory information has been

   provided to third parties.

57. The inaccurate information negatively reflects upon Plaintiffs, Plaintiffs financial

   responsibility as a debtor, Plaintiffs credit worthiness and Plaintiff's credit repayment

   history.

58. Defendant CRA’s have been placed on notice and have reason to believe that the

   accounts in dispute by Plaintiffs warrant a reasonable investigation into the accuracy of

   the accounts.

59. Defendants CRA’s have failed to conduct such reasonable re-investigation of Plaintiffs

   disputed accounts and have caused Plaintiffs to incur actual damages, attorneys’ fees and

   further damages.

60. The collection attempts of all Defendants furnishers and the inaccurate credit reporting

   have caused Plaintiffs to incur actual damages, attorney’s fees, as well as emotional

   distress and/or denial of credit.




                                             8
      Case 4:19-cv-00473-GAF Document 1 Filed 06/18/19 Page 8 of 21
        COUNT I – VIOLATION OF THE FDCPA PLAINTIFFS T RICHARDS AND D

                            RICHARDS AGAINST DEFENDANT ALLY


       Comes now Plaintiffs T Richards and D Richards and for Count I against Defendant ALLY,
   and alleges and states as follows:
   61. Plaintiffs re-alleges and incorporates by reference the above paragraphs.
   62. Defendant ALLY regularly attempt to collect consumer debts asserted to be due to
       another and at all pertinent times herein, was a “debt collector” as defined by 15 U.S.C.
       §1692a(6).
   63. A single act by the debt collector can violate multiple provisions of the FDCPA.
   64. In attempting to collect the alleged debt from Plaintiffs, Defendant ALLY has committed
       violations of the FDCPA, 15 U.S.C §1692 et. seq. including, but not limited to the
       following:
              a. Utilized unconscionable or unfair means in an attempt to collect on an alleged
              debt by reporting the amount of a debt due and owing that false, inaccurate, and
              otherwise uncollectable in violation of 15 U.S.C. §1692f;
              b. Failing to cease debt collection activities on an account that is no longer due
              and owed;
              c. Engaging in false, deceptive, or misleading representation relating to what
              Plaintiff owes in violation of 15 U.S.C. §1692e.
WHEREFORE, Plaintiffs respectfully requests that judgment be entered against Defendant
ELITE for:
              1. Declaratory judgment that Defendant’s conduct violated the FDCPA;
              2. Actual damages;
              3. Release of the alleged debt;
              4. Statutory damages, costs, litigation expenses and attorney’s fees pursuant to
                    15 U.S.C. 1692(k); and
              5. For such other relief as the Court may deem just and proper.


       COUNT II– VIOLATION OF THE FDCPA PLAINTIFF T RICHARDS AGAINST

                                          DEFENDANT KCI




                                                9
         Case 4:19-cv-00473-GAF Document 1 Filed 06/18/19 Page 9 of 21
          Comes now Plaintiff T Richards and for Count II against Defendant KCI, and alleges and
       states as follows:
       65. Plaintiff re-alleges and incorporates by reference the above paragraphs.
       66. Defendant KCI regularly attempt to collect consumer debts asserted to be due to another
          and at all pertinent times herein, was a “debt collector” as defined by 15 U.S.C.
          §1692a(6).
       67. A single act by the debt collector can violate multiple provisions of the FDCPA.
       68. In attempting to collect the alleged debt from Plaintiff, Defendant KCI has committed
          violations of the FDCPA, 15 U.S.C §1692 et. seq. including, but not limited to the
          following:
                  a. Utilized unconscionable or unfair means in an attempt to collect on an alleged
                  debt by reporting the amount of a debt due and owing that false, inaccurate, and
                  otherwise uncollectable in violation of 15 U.S.C. §1692f;
                  b. Failing to cease debt collection activities on an account that is no longer due
                  and owed;
                  c. Engaging in false, deceptive, or misleading representation relating to what
                  Plaintiff owes in violation of 15 U.S.C. §1692e.
WHEREFORE, Plaintiff respectfully requests that judgment be entered against Defendant KCI
for:
                  1. Declaratory judgment that Defendant’s conduct violated the FDCPA;
                  2. Actual damages;
                  3. Release of the alleged debt;
                  4. Statutory damages, costs, litigation expenses and attorney’s fees pursuant to
                       15 U.S.C. 1692(k); and
                  5. For such other relief as the Court may deem just and proper.

                COUNT III - VIOLATION OF THE FDCPA PLAINTIFF D RICHARDS

                               AGAINST DEFENDANT DEFENDANT KCI


          Comes now Plaintiff D Richards and for Count III against Defendant KCI, and alleges and
       states as follows:
       69. Plaintiff re-alleges and incorporates by reference the above paragraphs.



                                                    10
            Case 4:19-cv-00473-GAF Document 1 Filed 06/18/19 Page 10 of 21
       70. Defendant KCI regularly attempts to collect consumer debts asserted to be due to another
          and at all pertinent times herein, was a “debt collector” as defined by 15 U.S.C.
          §1692a(6).
       71. A single act by the debt collector can violate multiple provisions of the FDCPA.
       72. In attempting to collect the alleged debt from Plaintiff, Defendant KCI has committed
          violations of the FDCPA, 15 U.S.C §1692 et. seq. including, but not limited to the
          following:
                  a. Utilized unconscionable or unfair means in an attempt to collect on an alleged
                  debt by reporting the amount of a debt due and owing that is false, inaccurate, and
                  otherwise uncollectable in violation of 15 U.S.C. §1692f;
                  b. Failing to cease debt collection activities on an account that is no longer due
                  and owed;
                  c. Engaging in false, deceptive, or misleading representation relating to what
                  Plaintiff owes in violation of 15 U.S.C. §1692e.
WHEREFORE, Plaintiff respectfully requests that judgment be entered against Defendant KCI
for:
                  1. Declaratory judgment that Defendant’s conduct violated the FDCPA;
                  2. Actual damages;
                  3. Release of the alleged debt;
                  4. Statutory damages, costs, litigation expenses and attorney’s fees pursuant to
                       15 U.S.C. 1692(k); and
                  5. For such other relief as the Court may deem just and proper.

           COUNT IV- VIOLATION OF THE FCRA PLAINTIFF T RICHARDS AGAINST

                   DEFENDANTS ALLY, SYNCHRONY, COMENITY, ACIMA and KCI


          Comes now Plaintiff T Richards and for Count V against Defendants ALLY,
       SYNCHRONY, COMENITY, ACIMA and KCI, and alleges and states as follows:
       73. Plaintiff re-alleges and incorporates by reference the above paragraphs.
       74. The consumer reporting agencies reported to Defendants ALLY, SYNCHRONY,
          COMENITY, ACIMA and KCI, furnisher-subscribers (creditor and collectors) that
          Plaintiff T Richards disputed the collections accounts and false reporting.



                                                    11
            Case 4:19-cv-00473-GAF Document 1 Filed 06/18/19 Page 11 of 21
75. Despite receiving the dispute, ALLY, SYNCHRONY, COMENITY, ACIMA and KCI,
   furnisher subscribers, failed to respond with truthful information, failed to acknowledge
   the disputes and/or reported the false, derogatory informatio9n to the consumer reporting
   agencies, all in violation of the FCRA.
76. According to the consumer reporting agencies’ reports, ALLY, SYNCHRONY,
   COMENITY, ACIMA and KCI furnisher subscribers, continued to falsely report
   information about Plainitff T Richards.
77. ALLY, SYNCHRONY, COMENITY, ACIMA and KCI, furnisher-subscribers, have
   willfully and/or negligently violated FCRA, 15 USC §1681s-2(b), by failing to respond to
   re-investigation requests and failed to supply accurate and truthful information.
78. ALLY, SYNCHRONY, COMENITY, ACIMA and KCI, furnisher-subscribers continue
   to report false and inaccurate information and failed to delete and suppress false and
   inaccurate information reported about Plaintiff T Richards Defendant.
79. ALLY, SYNCHRONY, COMENITY, ACIMA and KCI, furnisher-subscribers failed to
   investigate or reinvestigate regarding inaccurate consumer data they reported and then
   again reported about Plaintiff T. Richards.
80. ALLY, SYNCHRONY, COMENITY, ACIMA and KCI, furnisher-subscribers failed to
   review all pertinent and relevant information given to it by the consumer reporting
   agencies.
81. ALLY, SYNCHRONY, COMENITY, ACIMA and KCI, furnisher-subscribers knew or
   should have known that their actions in untruthfully and/or negligent reporting would and
   will damage Plaintiff T Richards and her ability to utilize the credit rating and reputation
   she secured by honoring her obligations to her creditors.
82. ALLY, SYNCHRONY, COMENITY, ACIMA and KCI, furnisher-subscribers failed to
   acknowledge and respond with truthful information in their response to Plaintiff’s dispute
   and to advise the consumer reporting agencies of receiving such disputes and complaints
   regarding their credit data they had been reporting and then again reporting about
   Plaintiff.
83. The conduct of ALLY, SYNCHRONY, COMENITY, ACIMA and KCI, furnisher-
   subscribers was a direct and proximate cause and substantial factor in bringing about the
   serious injuries, actual damages and harm to Plaintiff T Richards.




                                             12
    Case 4:19-cv-00473-GAF Document 1 Filed 06/18/19 Page 12 of 21
  84. ALLY, SYNCHRONY, COMENITY, ACIMA and KCI, furnisher-subscribers are liable
     to Plaintiff T Richards for statutory, actual and punitive damages, along with attorney’s
     fees, court costs and such further relief as permitted by law.
     WHEREFORE, Plaintiff T Richards respectfully requests that judgment be entered
     against Defendants ALLY, SYNCHRONY, COMENITY, ACIMA and KCI, furnisher-
     subscribers for:
         a. Statutory damages;
         b. Actual damages
         c. Punitive damages;
         d. Costs and reasonable attorney’s fees under 15 U.S.C. §1681n and 15 U.S.C.
                1681o; and
         e. For such other relief as the Court may deem just and proper.
COUNT V- VIOLATION OF THE FCRA PLAINTIFF T RICHARDS AGAINST
DEFENDANTS EQUIFAX, TRANS UNION and EXPERIAN
     Comes now Plaintiff and for Count IX against Defendants EQUIFAX, TRANS UNION
  and EXPERIAN, and alleges and states as follows:
  85. Plaintiff incorporates by reference all the above preceding allegations in this petition as if

     the same were set forth herein.

  86. Based on information and belief, Defendants EQUIFAX, TRANS UNION and

     EXPERIAN are regularly engaged in the business of evaluating, assembling and

     disbursing information to third parties regarding consumers for the purpose of furnishing

     consumer reports, as defined in 15 USC § 1681a(d).

  87. At all pertinent times, Defendants EQUIFAX, TRANS UNION and EXPERIAN acted
     through duly authorized agents, employees, officers, members, directors, successors,
     assigns, trustees, principals, sureties, representatives, subrogates and/or insurers.
  88. According to 15 U.S.C. §1681(e)(b), “Whenever a consumer reporting agency
     prepares a consumer report it shall follow reasonable procedures to assure maximum
     possible accuracy of the information concerning the individual about whom the report
     relates.




                                               13
       Case 4:19-cv-00473-GAF Document 1 Filed 06/18/19 Page 13 of 21
   89. On or before March 2019, Defendants EQUIFAX, TRANS UNION and EXPERIAN had
       been put on notice of Plaintiff’s claims that the Defendant furnishers were reporting and
       furnishing inaccurate information.
   90. Defendants EQUIFAX, TRANS UNION and EXPERIAN failed to employ and follow
       reasonable procedures to assure maximum possible accuracy of Plaintiff T Richards’s
       credit reports, information, and file as follows:
          1. Failing to use reasonable steps to update Plaintiff’s information and/or the

              veracity of information provided to them by Defendants ALLY, SYNCHRONY,

              COMENITY, and KCI, and

          2. Failing to take reasonable steps to verify that the information Defendants ALLY,

              SYNCHRONY, COMENITY, and KCI were attempting to report on Plaintiff’s

              credit reports in fact was a debt rightfully attributed to Plaintiff.

   91. The above failures were all in violation of 15 U.S.C. § 1681i and § 1681i e(b).
   92. As a result of the above-described violations of § 1681i and § 1681e(b), the Plaintiff
       sustained damages.
   93. Defendant Defendants EQUIFAX, TRANS UNION and EXPERIAN violations of the
       FCRA were willful and therefore the Plaintiff is entitled to seek statutory and punitive
       damages under 15 U.S.C. § 1681n.
   94. In the alternative, Defendants EQUIFAX, TRANS UNION and EXPERIAN are negligent,
       entitling Plaintiff to recover under 15 U.S.C. § 1681o.
WHEREFORE, Plaintiff respectfully requests the following relief:
              a. Statutory damages, actual damages, and punitive damages pursuant to 15
                  U.S.C. §§ 1681n and 1681o;
              b. Statutory damages pursuant to 15 U.S.C. § 1692k;
              c. Costs and reasonable attorney’s fees pursuant to 15 U.S.C. §§ 1681n and
                  1681o;
              d. Taxable expenses, pre-judgment, and post judgment interest as may be
                  allowed by law; and;
              e. For such other and further relief as the Court may deem just and proper.




                                                 14
        Case 4:19-cv-00473-GAF Document 1 Filed 06/18/19 Page 14 of 21
   Comes now Plaintiff T Richards and for Count V against Defendants ALLY,
SYNCHRONY, COMENITY, ACIMA and KCI, and alleges and states as follows:
95. Plaintiff re-alleges and incorporates by reference the above paragraphs.
96. The consumer reporting agencies reported to Defendants ALLY, SYNCHRONY,
   COMENITY, ACIMA and KCI, furnisher-subscribers (creditor and collectors) that
   Plaintiff T Richards disputed the collections accounts and false reporting.
97. Despite receiving the dispute, ALLY, SYNCHRONY, COMENITY, ACIMA and KCI,
   furnisher subscribers, failed to respond with truthful information, failed to acknowledge
   the disputes and/or reported the false, derogatory informatio9n to the consumer reporting
   agencies, all in violation of the FCRA.
98. According to the consumer reporting agencies’ reports, ALLY, SYNCHRONY,
   COMENITY, ACIMA and KCI furnisher subscribers, continued to falsely report
   information about Plainitff T Richards.
99. ALLY, SYNCHRONY, COMENITY, ACIMA and KCI, furnisher-subscribers, have
   willfully and/or negligently violated FCRA, 15 USC §1681s-2(b), by failing to respond to
   re-investigation requests and failed to supply accurate and truthful information.
100.       ALLY, SYNCHRONY, COMENITY, ACIMA and KCI, furnisher-subscribers
   continue to report false and inaccurate information and failed to delete and suppress false
   and inaccurate information reported about Plaintiff T Richards Defendant.
101.        ALLY, SYNCHRONY, COMENITY, ACIMA and KCI, furnisher-subscribers
   failed to investigate or reinvestigate regarding inaccurate consumer data they reported
   and then again reported about Plaintiff T. Richards.
102.       ALLY, SYNCHRONY, COMENITY, ACIMA and KCI, furnisher-subscribers
   failed to review all pertinent and relevant information given to it by the consumer
   reporting agencies.
103.       ALLY, SYNCHRONY, COMENITY, ACIMA and KCI, furnisher-subscribers
   knew or should have known that their actions in untruthfully and/or negligent reporting
   would and will damage Plaintiff T Richards and her ability to utilize the credit rating and
   reputation she secured by honoring her obligations to her creditors.
104.       ALLY, SYNCHRONY, COMENITY, ACIMA and KCI, furnisher-subscribers
   failed to acknowledge and respond with truthful information in their response to
   Plaintiff’s dispute and to advise the consumer reporting agencies of receiving such



                                             15
       Case 4:19-cv-00473-GAF Document 1 Filed 06/18/19 Page 15 of 21
     disputes and complaints regarding their credit data they had been reporting and then
     again reporting about Plaintiff.
  105.       The conduct of ALLY, SYNCHRONY, COMENITY, ACIMA and KCI,
     furnisher-subscribers was a direct and proximate cause and substantial factor in bringing
     about the serious injuries, actual damages and harm to Plaintiff T Richards.
  106.       ALLY, SYNCHRONY, COMENITY, ACIMA and KCI, furnisher-subscribers
     are liable to Plaintiff T Richards for statutory, actual and punitive damages, along with
     attorney’s fees, court costs and such further relief as permitted by law.
     WHEREFORE, Plaintiff T Richards respectfully requests that judgment be entered
     against Defendants ALLY, SYNCHRONY, COMENITY, ACIMA and KCI, furnisher-
     subscribers for:
          f. Statutory damages;
          g. Actual damages
          h. Punitive damages;
          i. Costs and reasonable attorney’s fees under 15 U.S.C. §1681n and 15 U.S.C.
             1681o; and
          j. For such other relief as the Court may deem just and proper.
COUNT VI- VIOLATION OF THE FCRA PLAINTIFF T RICHARDS AGAINST
DEFENDANTS EQUIFAX, TRANS UNION and EXPERIAN
     Comes now Plaintiff T Richards and for Count IX against Defendants EQUIFAX, TRANS
  UNION and EXPERIAN, and alleges and states as follows:
  107.       Plaintiff incorporates by reference all the above preceding allegations in this

     petition as if the same were set forth herein.

  108.       Based on information and belief, Defendants EQUIFAX, TRANS UNION and

     EXPERIAN are regularly engaged in the business of evaluating, assembling and

     disbursing information to third parties regarding consumers for the purpose of furnishing

     consumer reports, as defined in 15 USC § 1681a(d).

  109.       At all pertinent times, Defendants EQUIFAX, TRANS UNION and EXPERIAN
     acted through duly authorized agents, employees, officers, members, directors,




                                               16
         Case 4:19-cv-00473-GAF Document 1 Filed 06/18/19 Page 16 of 21
       successors, assigns, trustees, principals, sureties, representatives, subrogates and/or
       insurers.
   110.           According to 15 U.S.C. §1681(e)(b), “Whenever a consumer reporting agency
       prepares a consumer report it shall follow reasonable procedures to assure maximum
       possible accuracy of the information concerning the individual about whom the report
       relates.
   111.           On or before March 2019, Defendants EQUIFAX, TRANS UNION and
       EXPERIAN had been put on notice of Plaintiff’s claims that the Defendant furnishers
       were reporting and furnishing inaccurate information.
   112.           Defendants EQUIFAX, TRANS UNION and EXPERIAN failed to employ and
       follow reasonable procedures to assure maximum possible accuracy of Plaintiff T
       Richards’s credit reports, information, and file as follows:
           3. Failing to use reasonable steps to update Plaintiff’s information and/or the

                  veracity of information provided to them by Defendants ALLY, SYNCHRONY,

                  COMENITY, and KCI, and

           4. Failing to take reasonable steps to verify that the information Defendants ALLY,

                  SYNCHRONY, COMENITY, and KCI were attempting to report on Plaintiff’s

                  credit reports in fact was a debt rightfully attributed to Plaintiff.

   113.           The above failures were all in violation of 15 U.S.C. § 1681i and § 1681i e(b).
   114.           As a result of the above-described violations of § 1681i and § 1681e(b), the
       Plaintiff sustained damages.
   115.           Defendant Defendants EQUIFAX, TRANS UNION and EXPERIAN violations of
       the FCRA were willful and therefore the Plaintiff is entitled to seek statutory and punitive
       damages under 15 U.S.C. § 1681n.
   116.           In the alternative, Defendants EQUIFAX, TRANS UNION and EXPERIAN are
       negligent, entitling Plaintiff to recover under 15 U.S.C. § 1681o.
WHEREFORE, Plaintiff respectfully requests the following relief:
                  f. Statutory damages, actual damages, and punitive damages pursuant to 15
                      U.S.C. §§ 1681n and 1681o;
                  g. Statutory damages pursuant to 15 U.S.C. § 1692k;



                                                     17
          Case 4:19-cv-00473-GAF Document 1 Filed 06/18/19 Page 17 of 21
             h. Costs and reasonable attorney’s fees pursuant to 15 U.S.C. §§ 1681n and
                 1681o;
             i. Taxable expenses, pre-judgment, and post judgment interest as may be
                 allowed by law; and;
             j. For such other and further relief as the Court may deem just and proper.
COUNT VII- VIOLATION OF THE FCRA PLAINTIFF D RICHARDS AGAINST
DEFENDANTS EQUIFAX, TRANS UNION and EXPERIAN
     Comes now Plaintiff D Richards for Count VIII against Defendants ALLY, SYNCHRONY
  (CARECREDIT), SYNCHRONY (SCORE REWARDS), UCCU, AND KCI, and alleges and
  states as follows:
  117.       Plaintiff re-alleges and incorporates by reference the above paragraphs.
  118.       The consumer reporting agencies reported to Defendants ALLY, SYNCHRONY
     (CARECREDIT), SYNCHRONY (SCORE REWARDS), UCCU, AND KCI, furnisher-
     subscribers (creditor and collectors) that Plaintiff D Richards disputed the collections
     accounts and false reporting.
  119.       Despite receiving the dispute, ALLY, SYNCHRONY (CARECREDIT),
     SYNCHRONY (SCORE REWARDS), UCCU, AND KCI furnisher subscribers, failed to
     respond with truthful information, failed to acknowledge the disputes and/or reported the
     false, derogatory information to the consumer reporting agencies, all in violation of the
     FCRA.
  120.       According to the consumer reporting agencies’ reports, ALLY, SYNCHRONY
     (CARECREDIT), SYNCHRONY (SCORE REWARDS), UCCU, AND KCI furnisher
     subscribers, continued to falsely report information about Plaintiff D Richards.
  121.       ALLY, SYNCHRONY (CARECREDIT), SYNCHRONY (SCORE REWARDS),
     UCCU, AND KCI, furnisher-subscribers, have willfully and/or negligently violated
     FCRA, 15 USC §1681s-2(b), by failing to respond to re-investigation requests and failed
     to supply accurate and truthful information.
  122.       ALLY, SYNCHRONY (CARECREDIT), SYNCHRONY (SCORE REWARDS),
     UCCU, AND KCI, furnisher-subscribers continue to report false and inaccurate
     information and failed to delete and suppress false and inaccurate information reported
     about Plaintiff D Richards.




                                              18
         Case 4:19-cv-00473-GAF Document 1 Filed 06/18/19 Page 18 of 21
123.       ALLY, SYNCHRONY (CARECREDIT), SYNCHRONY (SCORE REWARDS),
   UCCU, AND KCI, furnisher-subscribers failed to investigate or reinvestigate regarding
   inaccurate consumer data they reported and then again reported about Plaintiff D.
   Richards.
124.       ALLY, SYNCHRONY (CARECREDIT), SYNCHRONY (SCORE REWARDS),
   UCCU, AND KCI, furnisher-subscribers failed to review all pertinent and relevant
   information given to it by the consumer reporting agencies.
125.       ALLY, SYNCHRONY (CARECREDIT), SYNCHRONY (SCORE REWARDS),
   UCCU, AND KCI, furnisher-subscribers knew or should have known that their actions in
   untruthfully and/or negligent reporting would and will damage Plaintiff D Richards and
   his ability to utilize the credit rating and reputation she secured by honoring her
   obligations to her creditors.
126.       ALLY, SYNCHRONY (CARECREDIT), SYNCHRONY (SCORE REWARDS),
   UCCU, AND KCI, furnisher-subscribers failed to acknowledge and respond with truthful
   information in their response to Plaintiff’s dispute and to advise the consumer reporting
   agencies of receiving such disputes and complaints regarding their credit data they had
   been reporting and then again reporting about Plaintiff.
127.       The conduct of ALLY, SYNCHRONY (CARECREDIT), SYNCHRONY
   (SCORE REWARDS), UCCU, AND KCI, furnisher-subscribers was a direct and
   proximate cause and substantial factor in bringing about the serious injuries, actual
   damages and harm to Plaintiff D Richards.
128.       ALLY, SYNCHRONY (CARECREDIT), SYNCHRONY (SCORE REWARDS),
   UCCU, AND KCI, furnisher-subscribers are liable to Plaintiff D Richards for statutory,
   actual and punitive damages, along with attorney’s fees, court costs and such further
   relief as permitted by law.
   WHEREFORE, Plaintiff D Richards respectfully requests that judgment be entered
   against Defendants ALLY, SYNCHRONY (CARECREDIT), SYNCHRONY (SCORE
   REWARDS), UCCU, AND KCI, furnisher-subscribers for:
        k. Statutory damages;
        l. Actual damages
        m. Punitive damages;




                                            19
       Case 4:19-cv-00473-GAF Document 1 Filed 06/18/19 Page 19 of 21
        n. Costs and reasonable attorney’s fees under 15 U.S.C. §1681n and 15 U.S.C.
              1681o; and
        o. For such other relief as the Court may deem just and proper.
       COUNT VIII– VIOLATION OF FCRA PLAINTIFF D RICHARDS AGAINST
               DEFENDANTS EQUIFAX, TRANS UNION AND EXPERIAN
   Comes now Plaintiff D Richards and for Count IX against Defendants EQUIFAX, TRANS
UNION and EXPERIAN, and alleges and states as follows:
129.          Plaintiff incorporates by reference all the above preceding allegations in this

   petition as if the same were set forth herein.

130.          Based on information and belief, Defendants EQUIFAX, TRANS UNION and

   EXPERIAN are regularly engaged in the business of evaluating, assembling and

   disbursing information to third parties regarding consumers for the purpose of furnishing

   consumer reports, as defined in 15 USC § 1681a(d).

131.          At all pertinent times, Defendants EQUIFAX, TRANS UNION and EXPERIAN
   acted through duly authorized agents, employees, officers, members, directors,
   successors, assigns, trustees, principals, sureties, representatives, subrogates and/or
   insurers.
132.          According to 15 U.S.C. §1681(e)(b), “Whenever a consumer reporting agency
   prepares a consumer report it shall follow reasonable procedures to assure maximum
   possible accuracy of the information concerning the individual about whom the report
   relates.
133.          On or before March 2019, Defendants EQUIFAX, TRANS UNION and
   EXPERIAN had been put on notice of Plaintiff’s claims that the Defendant furnishers
   were reporting and furnishing inaccurate information.
134.          Defendants EQUIFAX, TRANS UNION and EXPERIAN failed to employ and
   follow reasonable procedures to assure maximum possible accuracy of Plaintiff D
   Richards’s credit reports, information, and file as follows:
        5. Failing to use reasonable steps to update Plaintiff’s information and/or the

              veracity of information provided to them by Defendants ALLY, SYNCHRONY

              (CARECREDIT), SYNCHRONY (SCORE REWARDS), UCCU, AND KCI, and


                                             20
       Case 4:19-cv-00473-GAF Document 1 Filed 06/18/19 Page 20 of 21
           6. Failing to take reasonable steps to verify that the information Defendants ALLY,

              SYNCHRONY (CARECREDIT), SYNCHRONY (SCORE REWARDS), UCCU,

              AND KCI were attempting to report on Plaintiff’s credit reports in fact was a debt

              rightfully attributed to Plaintiff.

   135.       The above failures were all in violation of 15 U.S.C. § 1681i and § 1681i e(b).
   136.       As a result of the above-described violations of § 1681i and § 1681e(b), the
       Plaintiff sustained damages.
   137.       Defendant Defendants EQUIFAX, TRANS UNION and EXPERIAN violations of
       the FCRA were willful and therefore the Plaintiff is entitled to seek statutory and punitive
       damages under 15 U.S.C. § 1681n.
   138.       In the alternative, Defendants EQUIFAX, TRANS UNION and EXPERIAN are
       negligent, entitling Plaintiff to recover under 15 U.S.C. § 1681o.
WHEREFORE, Plaintiff respectfully requests the following relief:
              k. Statutory damages, actual damages, and punitive damages pursuant to 15
                  U.S.C. §§ 1681n and 1681o;
              l. Statutory damages pursuant to 15 U.S.C. § 1692k;
              m. Costs and reasonable attorney’s fees pursuant to 15 U.S.C. §§ 1681n and
                  1681o;
              n. Taxable expenses, pre-judgment, and post judgment interest as may be
                  allowed by law; and;
              o. For such other and further relief as the Court may deem just and proper.


                                                            PEARSON LAW, LLC

                                                            Respectfully Submitted,
                                                            ___Chiya C. Lloyd___________
                                                            Chiya C. Lloyd, Esq. #66456
                                                            Pearson Law, LLC
                                                            605 SW US 40 Highway #447
                                                            Blue Springs, MO 64014
                                                            (314)398-7145
                                                            chiya.pearson@att.net

                                                            Attorney for Plaintiffs



                                                    21
          Case 4:19-cv-00473-GAF Document 1 Filed 06/18/19 Page 21 of 21
